Citation Nr: 1538232	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tension headaches, secondary to service-connected cervical spondyloarthropathy.

2.  Entitlement to a rating in excess of 10 percent for sinusitis.

3.  Entitlement to a rating in excess of 10 percent for cervical spondyloarthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to March 1984 and from December 1984 to March 2003.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, by the Roanoke, Virginia, Regional Office (RO), which increased the rating for the Veteran's service-connected sinusitis from 0 percent to 10 percent, effective February 29, 2008.  That rating action also denied service connection for headaches, secondary to cervical spondyloarthropathy and a rating in excess of 10 percent for cervical spondyloarthropathy.  The Veteran perfected a timely appeal as to these issues.  

In November 2012, the Board remanded the case for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9), received in October 2009, the Veteran requested a both a hearing before a Decision Review Officer (DRO) at the RO and a Board hearing in Washington, D.C.  In a statement in support of claim, dated in May 2012, the Veteran indicated that, in lieu of a DRO hearing, he would be satisfied with a VA examination for his disabilities.  However, there remained an outstanding request for a Board hearing.  In October 2012, the Veteran was sent asked to clarify the status of his hearing request.  Later in October 2012, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  Consequently, in November 2012, the Board remanded the case in order to afford the Veteran another opportunity to have a hearing before a Veterans Law Judge (VLJ) at the Roanoke RO.  

In a December 2012 letter, the Veteran indicated that he wanted a local hearing before a DRO in addition to a Board hearing, whichever is the quickest.  In a report of General Information, dated in January 2013, it was noted that the Veteran was asked by the RO to clarify whether he wanted to have a DRO hearing prior to his Board hearing.  It was reported that the Veteran agreed to have an examination in lieu of a DRO hearing.  In another report of General Information, dated April 5, 2013, it was noted that the Veteran indicated that he wanted to have a videoconference Board Hearing conducted at the RO.  It does not appear that any action has been taken with regard to this request.  As the requested hearing via videoconference has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




